This is an application for issuance of an alternative writ of mandamus to coerce the Circuit Judge of the Twenty-seventh Judicial Circuit to enter an order confirming a foreclosure sale. The proceeding was one to foreclose a tax certificate. At a sale held under a final decree for $966.39 the property was bid in by complainant for $195.07. The circuit judge refused to confirm the sale, so the petition for alternative writ alleges, until the real estate sells for a sufficient amount in addition to the costs, an amount sufficient to pay all the taxes involved. The command of the proposed alternative writ is not that the circuit judge be mandated to act upon a petition for confirmation of the sale, but that he be mandated to enter an order confirming the particular sale already made and reported by the master.
The petition for the alternative writ must be denied because of discretion by circuit judges in refusing to confirm foreclosure sales, except upon condition that unreasonable or impossible requirements be met, cannot be corrected by mandamus. The proper method of redress is to proceed by appeal from the order refusing to confirm, to test the propriety of the court's action in entering the order complained of, in which event the appellate court, after review of the facts offered to support the petition to confirm the sale, will either affirm or reverse the order appealed from, as justice requires.
Alternative writ denied.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 608